Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010091343 A.
Claim 1
 	JP 2010091343 A discloses an electromagnetic radiation source (Fig. 2, Ref. 201) for illuminating the microprojection array (Fig. 4, Ref. 403); a microprojection array housing (Fig. 4, Ref. 402; substrate for housing the microprojections) for mounting the microprojection array (Fig. 4, Ref. 402); and one or more sensors (Fig. 2, Ref. 210) for detecting reflected or emitted radiation from the microprojection array (Fig. 4, Ref. 403; See Abstract).  

    PNG
    media_image1.png
    389
    499
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010091343 A.
Claim 2-4
	JP 2010091343 A discloses the claimed invention except for the source is a laser diode which emits radiation from about 200nm to 10000nm or 635nm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010091343 A with the laser diode at the above disclosed wavelengths since it was well known in the art that laser diodes at the proposed wavelengths provide a reliable source that can enhance illumination of object in the micro and nano regions, therefore improving the quality of the data collected. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 5-6
	JP 2010091343 A discloses the claimed invention except for the sensor is a silicon diode having a detection range of 200-1100nm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010091343 A with the diode sensor with wavelength range since it was well known in the art that using a photodiode with a detection range reduces the amount of background noise in the measurement therefore making the measured data more accurate. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 7-9
	JP 2010091343 A discloses the claimed invention except for a reference sensor or the number of sensors are four or having the sensors angled at a 45 degree. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010091343 A with a reference sensor, four sensor, or angling at 45 degrees since it was well known in the art that using multiple sensor and reference sensors allows for multiple detection data to can be used in combination to provide a more accurate representation of the object be measured and therefore improving the overall quality of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 10-11
	JP 2010091343 A discloses the claimed invention except for the source is substantially perpendicular to the microprojection array or the radiation source is aligned over the microprojection array such that the angle relative to the microprojections is less than 5°. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010091343 A with the different illumination angles listed above since it was well known in the art that using different illumination angles allows features of the object to be more viewable and therefore improving sharpness of the object captured by the detection system. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 10, 2022